                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA


  DISABILITY LAW CENTER OF
  ALASKA; NATIVE PEOPLES                            Case No. 3:20-cv-00173-JMK
  ACTION COMMUNITY FUND;
  ALASKA PUBLIC INTEREST
  RESEARCH GROUP; ALEIJA                                ORDER RE
  STOVER; and CAMILLE ROSE                         OVERLENGTH BRIEFING
  NELSON,

                        Plaintiffs,

         vs.

  KEVIN MEYER, Lieutenant Governor
  of Alaska; and STATE OF ALASKA,
  DIVISION OF ELECTIONS,

                        Defendants.




               For the reasons stated in the parties’ Stipulation on Overlength Briefing, the

stipulation is hereby GRANTED. Both Plaintiffs’ and Defendants’ overlength briefs will

be accepted for filing because they comply with the page or word limits contained in Local

Rule 7.4(a)(1). Plaintiffs’ reply, if any, also shall comply with the page or word limits in

Local Rule 7.4(a)(1).

               IT IS SO ORDERED this 28th day of July, 2020, at Anchorage, Alaska.


                                                           /s/ Joshua M. Kindred
                                                          JOSHUA M. KINDRED
                                                         United States District Judge



         Case 3:20-cv-00173-JMK Document 19 Filed 07/28/20 Page 1 of 1
